Citation Nr: 1613471	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-48 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel






INTRODUCTION

The Veteran had active military service from September 1958 to March 1971.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Subsequent jurisdiction over this claim has been transferred to the RO in Cleveland, Ohio.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's hypertension was caused by his service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1151(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Veteran has asserted entitlement to service connection for hypertension.  Specifically, he states that his hypertension was either (a) caused by his active military service; (b) proximately due to his service connected diabetes mellitus; or (c) aggravated by his service connected diabetes mellitus.  

The Veteran does have a current diagnosis of hypertension, as evidenced on his most recent VA examination in November 2015.  As such, the first element of service connection has been met.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the inservice disease or injury including proximately due to, the result of, or aggravated by an established service-connected disability.  

A review of the Veteran's service treatment records do not show complaints, findings or diagnoses of hypertension, or elevated blood pressure readings in service.  The Veteran was diagnosed with hypertension sometime in 1984-1985, which is about the same time he was diagnosed with diabetes mellitus.  However, at an examination in January 2008, he stated that he first noticed elevated blood pressure in 1987-1988 when he participated in EMT classes.  The Veteran also had an examination in September 2007, when he underwent an Agent Orange examination.  It was noted that the Veteran had completed two tours in Vietnam that was he diagnosed with diabetes type 2 in 1985 and also hypertension.  The impression at the end of this examination was that the Veteran had hypertension that was diagnosed in the same time frame as his diabetes, and that his hypertension was likely secondary to his diabetes mellitus. 
The Veteran underwent a VA examination in November 2015 in order to determine the etiology of his hypertension.  The examiner opined that it was less likely than not that the Veteran's service connected ischemic heart disease aggravated his hypertension beyond its natural progress because his cardiovascular disease is hemodynamically insignificant and the LV function and EF are in the normal range.  It was also less likely than not that the Veteran's type 2 diabetes has aggravated his hypertension because his hypertension is well controlled and his renal function, albeit diminished by his diabetes mellitus, is not significantly enough diminished to have had any significant effect upon his blood pressure.  

The Board understands this opinion from November 2015 to state that the Veteran's heart disability did not aggravate his hypertension, but that his diabetes mellitus does have some effect on his hypertension, but not a significant effect at this time.  

As such, given the opinion from the examiner from September 2007 that his hypertension is secondary to his diabetes mellitus, and the opinion from the examiner in November 2015 that the Veteran's diabetes mellitus does have some effect on his hypertension, the Board finds that the evidence weighs in favor of the Veteran's claim that his hypertension is secondary to his service-connected diabetes mellitus.  

The Board finds that the evidence is in equipoise as to whether the Veteran's current hypertension was caused or aggravated by the service-connected diabetes mellitus. See Gilbert, 1 Vet. App. At 53-54. 

The Board notes that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination as to the etiology of the hypertension, as the September 2007 VA opinion did not provide a rationale and the November 2015 VA examination did not specifically provide an opinion on whether the Veteran's diabetes caused his hypertension.  Under the "benefit-of-the- doubt" rule, however, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  Therefore, service connection for hypertension as secondary to diabetes mellitus, is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Gilbert, supra.

Duties to Assist and Notify 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Service connection for hypertension is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


